Citation Nr: 0305196	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.  The veteran had active service from 
June 1944 to February 1947.  The Board undertook development 
of this claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed and the Board 
provided notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  The veteran has provided credible evidence which 
demonstrates that it is at least as likely as not that he had 
active service in the vicinity of Nagasaki between September 
11, 1945, and July 1, 1946.  

2.  There is credible medical opinion evidence which 
demonstrates that the veteran's prostate cancer is at least 
as likely as not related to exposure to ionizing radiation 
during his service in the vicinity of Nagasaki between August 
6, 1945, and July 1, 1946.  


CONCLUSION OF LAW

Prostate cancer was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107, (West 1991 & Supp. 
2002); Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 66 
Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Board finds that the duties and obligations under the 
VCAA have in fact been met with regard to the claim of 
service connection currently being addressed by the Board.  
The veteran has undergone VA examination and the veteran's 
service medical records have been obtained.  The veteran has 
been informed of all pertinent laws and regulations through 
the statement of the case and the Board notes that the 
veteran has been provided notice and assistance as required 
in the VCAA in the August 2001 Statement of the Case as well 
as by the Board during the course of the Board-ordered 
development.  No further assistance in this regard appears to 
be warranted.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

II.  Service Connection Claim

The veteran theorizes that his prostate cancer, first 
diagnosed in 1999, was caused by his exposure to ionizing 
radiation during his active Marine service in the vicinity of 
Nagasaki following the bombing of that city in 1945.  
Although he has been unable to actually document that he was 
in the city or its immediate vicinity during the relevant 
time period as set forth in the pertinent regulations, he has 
presented credible lay evidence that he was in the area.  For 
the following reasons, the Board finds that the evidence is 
at least in equipoise as to the critical elements of this 
claim, and that service connection is therefore warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection for disability claimed 
as attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, service connection 
can be granted for certain types of cancer specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" 
may be service connected pursuant to the provisions of 38 
C.F.R. § 3.311 (2000).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that a disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity. 38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(b).  These include urinary tract cancer.  
[It is further noted that the VA medical expert who rendered 
an opinion in February 2003 explained that prostate cancer is 
in fact a form of urinary tract cancer.]  "Radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(2).  

In the case of any veteran who engaged in combat, lay 
testimony will be accepted as proof of incurrence if 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(b) (West 
1991).

The relevant facts are as follows:  Service records place the 
veteran near but not in Nagasaki during the relevant time 
period.  It is not implausible that he was there according to 
the actual service department documentation in the claims 
folder.  He has offered detailed explanations of how he was 
assigned to a small unit with the 3rd Provisional Military 
Police Battalion.  From Sasebo, Japan, he was assigned to the 
USS Kingsbury, from which he was part of small landing 
missions and duty in Nagasaki.  Service department records 
show the veteran was with this Battalion in Sasebo and later 
with the 8th service regiment in Sasebo.  This is about 30 
miles from Nagasaki.  Trips in small boat parties to or 
service in Nagasaki are not documented.  He explained that he 
spent about a total of three months in Nagasaki and that he 
also made trips back and forth between Sasebo and Nagasaki 
during the relevant time period.  

The Board notes that the veteran's statements as to his 
service in Nagasaki are plausible and, while not documented, 
are not inconsistent with the facts, circumstances, 
conditions or hardships of his service.  Considering the 
principles set forth in 38 U.S.C.A. § 1154(b), the Board will 
find in this case that they place the veteran's presence in 
Nagasaki during the relevant time period in equipoise.  As 
such, the Board will resolve reasonable doubt in the 
veteran's favor and find that he was in Nagasaki in the 
relevant time period.  

VA medical records from the Madison VA medical center dated 
in 1999 relate to diagnosis and treatment of prostate cancer 
in September 1999.  

The veteran had applied for service connection for his cancer 
in February 2000.  In assisting the veteran in the 
development of the claim of service connection, the RO had 
obtained the aforementioned treatment records and requested 
that the veteran submit any additional supporting evidence.  
A report related to possible radiation exposure dated in 
October 2000 from the Defense Threat Reduction Agency, 
reflects that the agency could not confirm that the veteran 
was in Nagasaki or that he was otherwise exposed to ionizing 
radiation in service, based on service medical records.  

The veteran submitted a detailed response to this document, 
explaining that he definitely had some service in Nagasaki.  
He described many dead bodies piled up on the sides of the 
road as being a vivid memory of this service.  He also 
submitted pictures of himself and comrades in front of what 
appear to be war torn and very heavily bombed out areas.  

In an effort to clarify whether there was a relationship 
between the veteran's cancer and service, the Board obtained 
a medial opinion as mentioned earlier in this decision.  The 
opinion, dated in February 2003, was based on a reported 
thorough review of the claims folder and an examination and 
interview with the veteran.  Also, his spouse offered 
information.  The examiner opined that the veteran's cancer 
was at least as likely as not related to radiation exposure 
in Nagasaki.  The Board finds the opinion to be persuasive, 
well-supported and uncontroverted by other medical evidence, 
and hence highly probative evidence that is favorable to this 
claim.  

The evidence of record does show that prostate cancer was 
diagnosed in 1999.  Medical evidence links this cancer to the 
veteran's radiation exposure in Nagasaki.  There is evidence 
that the veteran participated in "radiation risk" activities 
during service.  See 38 C.F.R. § 3.309.  He does have a 
disease specific to radiation-exposed veterans.  See 38 
C.F.R. § 3.309.  The Board has considered fully the 
provisions of 38 C.F.R. § 3.309 and whether the medical 
evidence shows that it is at least as likely as not that the 
veteran's cancer was related to his radiation exposure.  The 
Board will resolve reasonable doubt in the veteran's favor 
and find that the presumptive regulations regarding radiation 
exposure allow for a favorable decision on this basis.  


ORDER

Service connection for prostate cancer is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

